DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 13, 24, 26-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemishkian et al. (US 2015/0091706).
In regard to Claim 1:
	Chemishkian discloses, in Figure 1, a device comprising: 
at least one transmitter (MIMO TX) configured to provide a wireless power signal (Paragraph 0035) to at least one wirelessly powered device (101) using multiple antennas, multiple frequencies, or combinations thereof (Paragraph 0036); 
at least one receiver (MIMO RX) configured to receive backscatter signals from the at least one wirelessly powered device (101; Paragraph 0037); and 
a controller (Figure 3: 301) configured to estimate channel information for the channels between the at least one of the wirelessly powered device (101) and at least one of the multiple antennas (antennas of 102) based on the backscatter signals (Paragraphs 0048-0049).
In regard to Claim 3:

In regard to Claim 4:
	Chemishkian discloses, in Figure 1, the device of claim 1, wherein the controller is configured to use the channel information to adjust the at least one receiver (Paragraph 0049).
In regard to Claim 13:
	Chemishkian discloses, in Figure 1, the device of claim 21, wherein the controller is configured to adjust a phase, an amplitude, or both of the wireless power signal based on the estimate of the channel information to control an amount of power transferred to the wirelessly powered device by the wireless power signal (Paragraph 0052).
In regard to Claim 24:
	Chemishkian discloses, in Figure 1, a method comprising: 
transmitting (MIMO TX) a wireless power signal (Paragraph 0035) using a multiple antenna system (102), the multiple antenna system configured to transmit the wireless power signal using multiple antennas, multiple frequencies, or combinations thereof (Paragraph 0036); 
backscattering, by at least one wirelessly powered device (101), at least a portion of the wireless power signal to provide a backscatter signal (Paragraph 0037); 
receiving (MIMO RX) the backscatter signal at the multiple antenna system (102); and 
utilizing the backscatter signal to provide an estimate of channel information between the at least one wirelessly powered device (101) and the multiple antenna system (102). (Paragraphs 0048-0049)
In regard to Claim 26:

In regard to Claim 27:
	Chemishkian discloses, in Figure 1, the method of claim 24, further comprising using the channel information to adjust the at least one receiver (Paragraph 0049).
In regard to Claim 30:
	Chemishkian discloses, in Figure 1, the method of claim 24, wherein said adjusting comprises adjusting a phase, an amplitude, or both of the wireless power signal based on the estimate of the channel information to control an amount of power transferred to the wirelessly powered device by the wireless power signal (Paragraph 0052).
Allowable Subject Matter
Claims 7, 14-15, 31-32, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-48 are allowed.
In regard to Claim 44:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a transmission system configured to provide the wireless power signals at one or more frequencies for transmission by each of the multiple antennas in accordance with a cost function configured to achieve a desired power transfer to the wirelessly powered device and in accordance with an estimate of channel information, wherein the channel information is determined from the backscatter signal received at the wirelessly powered device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896